Citation Nr: 0503642	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  99-10 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
disorder with post-traumatic stress disorder, currently 
evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from December 1947 to 
February 1949, and from July 1950 to October 1956.  This 
appeal arises from July 1998 and March 1999 rating decision 
of the Department of Veterans Affairs (VA), New Orleans, 
Louisiana, regional office (RO).  

In June 2002, the Board undertook additional development of 
the veteran's claims pursuant to authority then in place.  
Subsequently, in November 2003 the Board remanded the case 
for additional development.  An April 2004 rating action 
continued the prior denials. 

The Board notes that in a November 2003 statement, the 
veteran raised the issue of entitlement to service connection 
for chronic obstructive pulmonary disease/nicotine addiction 
as secondary to his service connected psychiatric disorder.  
That issue is hereby referred to the RO for initial 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  This law eliminated the concept 
of a well- grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The claims folder does not contain a VCAA letter, and the 
veteran has not been notified of the evidence he needed to 
supply and what VA would do in order to assist him with his 
claims under Quartuccio, supra.

The veteran last underwent a VA psychiatric examination by 
the Compensation and Pension Service in July 2001.  The 
veteran contends that his service connected psychiatric 
disorder has worsened since that time, and that he is unable 
to work.  The Board is of the opinion that the veteran should 
be examined by a VA psychiatrist in order to determine the 
current nature and extent of his service connected anxiety 
disorder with post-traumatic stress disorder, and 
specifically its impact on his occupational and social 
functioning.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims for an increased evaluation 
for anxiety disorder with post-traumatic 
stress disorder and for a total 
evaluation based on individual 
unemployability.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim, and to identify places at 
which he has received relevant treatment 
since 2003, the records of which should 
be obtained.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected anxiety disorder 
with post-traumatic stress disorder.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  The 
examiner should comment on the extent to 
which the service-connected psychiatric 
disability impairs the veteran's 
occupational and social functioning.  The 
examiner is requested to assign a 
numerical code for the Global Assessment 
of Functioning score, and include a 
definition of the numerical code 
assigned.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.

3.  Following the above, the RO should 
review the veteran's claims.  If a 
benefit sought on appeal remains denied, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative, and they should be 
afforded the appropriate period of time 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




